                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                      |
LONTEX CORPORATION,                   |   Civil Action No.: 18-cv-5623
                       Plaintiff,     |
                                      |   (Hon. Michael M. Baylson)
      v.                              |
                                      |   ORAL ARGUMENT REQUESTED
NIKE, INC.,                           |
                       Defendant.     |
                                      |




           DEFENDANT NIKE, INC.’S REPLY IN FURTHER SUPPORT OF
                      ITS MOTION FOR SANCTIONS
                                                TABLE OF CONTENTS

                                                                                                                                      Page


I.     Response to Lontex’s Relevant Background .......................................................................1
       A.         The Court Did Not Authorize Lontex’s Conduct ....................................................2
       B.         NIKE’s Conduct Since March 13, 2020 ..................................................................4
       C.         Mr. Daffner Did Not “Collaborate” With Mr. Wagner and Did Not
                  Instruct, Direct, or Otherwise Suggest Lontex’s Course of Conduct ......................5
II.    Argument .............................................................................................................................6
       A.         Lontex Violated the Federal Rules and this Court’s Orders ....................................7
       B.         Lontex’s Conduct Severely Prejudices NIKE........................................................10
       C.         Lontex’s Conduct Warrants Sanctions and All of the Requested Relief ...............12
                  1.         All of the false and misleading declarations should be excluded ..............12
                  2.         Lontex should disclose all subpoenas and communications ......................13
                  3.         Lontex should swear that it has not conducted any further extra-
                             judicial discovery .......................................................................................14
                  4.         Lontex should pre-clear any additional trial subpoenas ............................14
                  5.         Lontex should pay NIKE’s fees and costs for the Motion .........................14
III.   Conclusion .........................................................................................................................15




                                                                  -i-
                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Arconic Inc. v. Novelis Inc.,
   2018 WL 6732992 (W.D. Pa. Nov. 6, 2018) .............................................................................8

Chrysler Int’l Corp. v. Chemaly,
   280 F.3d 1358 (11th Cir. 2002) .................................................................................................8

Coleman-Hill v. Governor Mifflin Sch. Dist.,
   271 F.R.D. 549 (E.D. Pa. 2010) .........................................................................................14, 15

In Integra Lifesciences I, Ltd. v. Merck KGaA,
    190 F.R.D. 556 (S.D. Cal. 1999) ...............................................................................................9

Lujan v. Cabana Mgmt., Inc.,
   284 F.R.D. 50 (E.D.N.Y. 2012) .................................................................................................8

Melore v. Great Lakes Dredge & Dock Co.,
   1996 WL 548142 (E.D. Pa. Sept. 20, 1996) ..............................................................................8

Mid-Atl. Constructors Inc. v. Stone & Webster Const., Inc.,
   231 F.R.D. 465 (E.D. Pa. 2005) ...............................................................................................14

Muldrow v. Brooks,
   34 F. App’x 854 (3d Cir. 2002) .................................................................................................8

Nicholas v. Pennsylvania State Univ.,
   227 F.3d 133 (3d Cir. 2000).....................................................................................................12

Statutes

28 U.S.C. § 1927 ............................................................................................................................15

Other Authorities

8A Fed. Prac. & Proc. Civ. § 2053 ................................................................................................10

Fed. R. Civ. P. 1 .............................................................................................................................10

Fed. R. Civ. P. 26 .......................................................................................................3, 7, 10, 11, 12

Fed. R. Civ. P. 30 .................................................................................................................8, 10, 12

Fed. R. Civ. P. 45 .......................................................................................................................9, 14



                                                                     - ii -
I.     RESPONSE TO LONTEX’S RELEVANT BACKGROUND

       NIKE provides the following response to Lontex’s relevant background because the

accurate factual context is necessary to understand the depth of Lontex’s misconduct.

       Two Key Issues: Two key issues in this case are (1) whether Lontex abandoned the asserted

COOL COMPRESSION marks between 2008 and 2016 and (2) whether NIKE’s alleged use of

“cool compression” was likely to cause consumer confusion. The record developed through more

than 9 months of discovery is devastating to Lontex’s case on both points. First, the record is clear

that there was no actual confusion and no likelihood of confusion, as shown by NIKE’s two

consumer studies. Lontex’s owner Mr. Nathan admitted there was never any confusion, and Lontex

failed to produce a consumer study. Second, the record is clear that Lontex did not continuously

use COOL COMPRESSION between 2008 and 2016. Lontex has tried to prop up its allegations of

use by claiming that: (a) every Lontex SWEAT IT OUT garment sold since 2007 contained a care

label sewn inside that said COOL COMPRESSION and (b) since 2007 Mr. Nathan always orally

referred to the fabric in the SWEAT IT OUT garments as “COOL COMPRESSION technology.”

But the record contains no reliable evidence to corroborate these claims.

       Lontex went to great lengths to prevent NIKE (and the Court) from discovering the truth

about its non-use of the COOL COMPRESSION marks. Lontex identified in its May 21, 2019

Amended Initial Disclosures a small number of hand-selected customers to whom Lontex fed

SWEAT IT OUT garments manufactured after 2016 containing COOL COMPRESSION labels

inside. (See 8/7/20 Decl. of Marc E. Miller (“Miller Reply Decl.”), Ex. 17.) Lontex withheld the

remaining customers’ identities by refusing to produce invoices between 2008-16. NIKE moved to

compel and Lontex opposed, asserting that NIKE should not be allowed to contact any of Lontex’s

customers—and urging that NIKE should not receive the customer list and instead be limited to

those individuals selected by Lontex who would confirm Mr. Nathan’s story that every garment


                                                 1
contained a COOL COMPRESSION label sewn inside. (ECF 52, 87, 96, 98.) Lontex even went as

far as to state that “the best method to corroborate Lontex’s use of COOL COMPRESSION on

inside labels is to depose Golden Stitch, not to scare Lontex’s customers with reach-outs.” (ECF

98 at 3 (emp. added)). Lontex stated Golden Stitch “would have the broadest percipient knowledge

next to Mr. Nathan” regarding the labels. (Id.) Lontex urged that “[t]here is no need to impose upon

Lontex’s customers to validate [this] fact.” (Id.) Lontex put Golden Stitch on its initial disclosures,

and NIKE deposed this individual during the discovery period. (Miller Reply Decl., Ex. 18.)

       The Court ordered production of Lontex’s customer information subject to a protocol

allowing NIKE to subpoena some customers for Lontex garments and the care labels or photographs

thereof. (ECF 117-1, 136, 147.) These customers all produced garments purchased between 2008-

16 with SWEAT IT OUT care labels, not COOL COMPRESSION care labels. (ECF 136, 147.)

       On March 10, 2020, Lontex stated it needed “clean-up” discovery, including depositions to

authenticate photographs of Lontex garments it received from recently-contacted customers. (ECF

147, 148.) On March 11, Lontex served its Fourth Amended Initial Disclosures, adding 6 NFL and

MLB trainers (Keith Dugger, Shawn Fcasni, Greg Gaither, Daveon Lee, Chris Conroy, and Kyle

Davis). (See Miller Decl., Ex. 4.) On March 12, Mr. Nathan admitted he requested photographs

from these 6 trainers without advising that the photographs were for this lawsuit or that Lontex was

listing them as witnesses, contrary to his mischaracterization that the trainers “were incredibly

receptive and willing to provide relevant information.” (See Ex. 19 at 974-79; ECF 169-13 ¶ 4.)

       A.      The Court Did Not Authorize Lontex’s Conduct

       At the March 13 hearing, the parties agreed not to serve any “new” discovery, meaning that

fact discovery effectively closed on March 13. (Hr’g Tr. 70:6-71:15, ECF 157.) Remaining

discovery was limited to the specific outstanding fact discovery items discussed at the hearing and

outstanding expert discovery. This included Lontex’s so-called “clean-up” depositions to


                                                  2
authenticate the photographs received from these 6 trainers, as Mr. Schwartz represented to the

Court. (See id. at 62:7-66:24.) Lontex never once flagged its intention to seek “new” discovery

from 68 undisclosed non-parties or to issue 63 sham trial subpoenas.

        Lontex now tries to whitewash Mr. Wagner’s egregious behavior by contending that he was

only “doing exactly what the Court authorized at the March 13, 2020 hearing–contacting customers

to identify those with relevant percipient knowledge that could serve as potential trial witnesses.”

(Lontex Br. at 13.) The Court absolutely did not authorize Mr. Wagner’s abuse of its subpoena

power to issue 63 sham trial subpoenas. And Lontex grossly mischaracterizes the Court’s March

13 ruling by claiming that “both parties were given the green light to contact Lontex’s customers to

identify potential trial witnesses.” (Id. at 2.) The Court carefully admonished the parties that, if they

learn of a new potential trial witness, “to be honest as you identify yourself and who represent and

what the purpose is,” then “you have an interview, write down their name and address and put them

on your witness list.” (Hr’g. Tr. 15:5-18.) Lontex did not obey the Court’s instruction. Mr. Wagner

did not uncover new potential witnesses through an ongoing investigation and he did not interview

anyone. Rather, Mr. Wagner mined Lontex’s list of longtime customers—the very individuals that

it fought so hard to keep from NIKE during discovery—and blasted out 63 sham trial subpoenas

to coerce these customers into signing declarations that he simply made up. Lontex did not need a

“green light” from the Court to speak with its own customers—in fact, the Court’s March 13 ruling

about customer contact pertained to NIKE’s request to interview or depose the 6 trainers disclosed

on March 11. Lontex, on the other hand, knew exactly who these longtime customers were and, if

Lontex believed that they were so vital to its case, it could have, and should have, identified them

on its Rule 26(a)(1) initial disclosures during the discovery period so this supposed “crucial”

information could be properly developed and vetted by the parties. Manufacturing “new” evidence




                                                   3
through “informal discovery” (Lontex’s words) from 5 undisclosed non-parties and issuing 63 trial

subpoenas after the fact discovery period effectively closed goes well beyond “clean-up” discovery.

Lontex has not given any credible explanation for why it did not include these 68 customers on its

initial disclosures, even though it included other customers in earlier disclosures.

       B.      NIKE’s Conduct Since March 13, 2020

       Lontex tries to distract from Mr. Wagner’s egregious misconduct by accusing NIKE of

having the same “detailed communications with potential witnesses” behind Lontex’s back.

Nothing could be further from the truth. NIKE sought to interview the 6 trainers identified by

Lontex by contacting their team’s counsel. Through this appropriate channel, NIKE learned, either

directly from the trainers or indirectly from their counsel, that these trainers could not corroborate

Lontex’s incredible claims. NIKE did not issue 63 sham trial subpoenas or have “detailed

communications” with undisclosed non-parties that it seeks to use as trial witnesses.

       Mr. Dugger: NIKE interviewed him on May 6, 2020 with the Colorado Rockies general

counsel on the call and at his counsel’s suggestion, NIKE prepared a draft declaration based on that

interview. (Miller Reply Decl. ¶ 9.) Mr. Dugger and his counsel reviewed and revised the

declaration and Mr. Dugger signed it on June 1, 2020. (Id., Ex. 20.) This declaration is consistent

with the facts developed in discovery (i.e., not every Lontex SWEAT IT OUT garment sold since

2007 contained a COOL COMPRESSION care label and that no trainer was ever confused that

NIKE and Lontex were affiliated). (Id., Ex. 20 ¶¶ 8-16.)

       Mr. Fcasni: NIKE spoke with the Philadelphia Phillies general counsel on April 20 and

May 8, 2020, who provided detailed information from Mr. Fcasni and agreed that NIKE should

prepare a draft declaration based on that information. (Id. ¶ 10.) Mr. Fcasni and his counsel reviewed

and revised the declaration and Mr. Fcasni signed it on May 14, 2020. (Id., Ex. 21.) This declaration

is also consistent with the facts developed in discovery.


                                                  4
       Mr. Davis: NIKE interviewed him on April 16, 2020 with the Indianapolis Colts general

counsel on the call. (Id. ¶ 11.) The information that Mr. Davis provided was also consistent with

the facts developed in discovery. (Id.) The Colts’ counsel agreed that NIKE should prepare a draft

declaration based on the interview, which remains under review with counsel and Mr. Davis. (Id.)

       Messrs. Gaither & Lee: NIKE spoke with the general counsels for the Dallas Cowboys

and Pittsburgh Steelers and learned from them that both trainers have information consistent with

the facts developed in discovery and not consistent with Lontex’s claims. (Id. ¶¶ 12-13.)

       C.      Mr. Daffner Did Not “Collaborate” With Mr. Wagner and Did Not Instruct,
               Direct, or Otherwise Suggest Lontex’s Course of Conduct

       Lontex next attempts to sanitize Mr. Wagner’s egregious misconduct with another

incredible claim that Mr. Wagner sent his letters, draft declarations, and sham trial subpoenas “only

after repeated collaboration” with Jason Daffner, general counsel of PFATS and PBATS. Mr.

Wagner misrepresents and mischaracterizes his conversations with Mr. Daffner. (Id. ¶¶ 15-19.)

According to Mr. Daffner, what really happened was that Mr. Wagner wanted to draft a declaration

on behalf of PFATS to be signed by each member. (Id. ¶ 17.) PFATS declined. (Id..) Mr. Daffner

told Mr. Wagner that, while he is the general counsel to PFATS, he does not represent each

individual member. (Id.) He told Mr. Wagner that, if Lontex wanted information from PFATS

members, Mr. Wagner should contact them through their team’s counsel. (Id.)

       Contrary to Mr. Wagner’s misrepresentations, Mr. Daffner did not suggest that the PFATS

members were “amenable to providing testimony and simply needed the right mechanism to do so.”

(Id. ¶ 18.) Mr. Daffner did not “instruct,” “direct,” or otherwise suggest that Mr. Wagner should

issue trial subpoenas to more than 40 individual members requiring their appearance in court in

Philadelphia on November 2, 2020. (Id.) And Mr. Daffner did not in any way “collaborate” with

Mr. Wagner on the letters or the draft declarations that he sent to the more than 40 individual



                                                 5
members of PFATS. (Id.) Quite the contrary, as his warning email to the PFATS membership

shows, Mr. Daffner was quite concerned about Lontex’s discovery tactics.1 (Miller Decl., Ex. 10.)

        Lontex then goes on to claim that it took “every effort” to minimize the burden on the 63

non-parties and states, without any factual support, that “[n]one of the trainers receiving letters

from June 25, 2020 onward have felt pressured.” (Br. at 9.) Contrary to Lontex’s conjecture, Mr.

Wagner’s sham trial subpoenas have raised great concern and distress among the PFATS members.

(Miller Reply Decl. ¶ 19.) On July 1, Mr. Daffner hosted a Zoom information session for members

to address these concerns and discuss with them Mr. Wagner’s letters, subpoenas, and declarations.

(Id.) The members are concerned that they will be required to appear in court in Philadelphia on

November 2, 2020 during the upcoming NFL season. (Id.) They are deeply concerned and

distressed about any extraneous travel during the COVID crisis. (Id.) They are also concerned by

the substance of Mr. Wagner’s declarations, another indication of the false and misleading nature

of the words he seeks to put into their mouths. (Id.; see Miller Decl., Ex. 10.) In sum, the members

do not want to be involved in this lawsuit, contrary to Mr. Wagner’s suggestions that they were

willing to assist because they “liked and appreciated” Mr. Nathan. (ECF 169-1 ¶ 13.)

II.     ARGUMENT

        NIKE’s Motion is premised on Lontex’s flagrant violations of Rules 26(a), 30, and 45, and

the Court’s March 13 Order. This Court also has the inherent authority to impose appropriate

sanctions to address Lontex’s egregious misconduct. Lontex criticizes NIKE’s Motion as framed



1
  Mr. Wagner claims that “after discussing Eastern District of Pennsylvania practice with co-counsel Michael Schwartz
concerning next steps in light of Mr. Daffner’s direction, Mr. Schwartz and I prepared a draft form cover letter and
trial subpoena to accompany proposed declarations.” (ECF 169-1 ¶ 14.) Mr. Schwartz did not speak with Mr. Daffner
and it is unclear how much Mr. Schwartz knew about these discussions because Mr. Wagner does not say. At best,
Mr. Schwartz was unaware and misled by Mr. Wagner into believing that Mr. Daffner directed Mr. Wagner to issue
63 trial subpoenas to members of PFATS and PBATS. At worst, Mr. Schwartz was aware and is equally responsible
for directing and crafting Mr. Wagner’s egregious conduct, willful violations of the Federal Rules and this Court’s
orders, and his gross abuse of this Court’s subpoena power.


                                                         6
“exclusively with asserted misuses of FRCP 45 subpoena power,” and then characterizes its conduct

as “mere violations of a discovery obligation.” (Lontex Br. at 10-11.) Lontex’s misconduct goes

well beyond a “mere violation of a discovery obligation.” Lontex, through Mr. Wagner, knowingly

flouted the Rules to obtain made up and untrustworthy evidence at the 12th hour to change the facts

that had been developed and vetted through more than 9 months of discovery. Mr. Wagner’s

misconduct is even more egregious because he invoked—and abused—this Court’s subpoena

power to obtain this incompetent evidence behind NIKE’s back. Lontex’s misconduct is highly-

prejudicial to NIKE and patently unfair to the non-parties. NIKE’s Motion should be granted.

        A.      Lontex Violated the Federal Rules and this Court’s Orders

        Fed. R. Civ. P. 26: Rule 26(a)(1)(A)(i) directs disclosure of the name of “each individual

likely to have discoverable information—along with the subjects of that information—that the

disclosing party may use to support its claims or defenses.” The disclosure requirement is absolutely

vital to ensure fairness and an orderly discovery process. Mr. Wagner was obligated, under Rule

26(g)(1), to reasonably investigate the facts of the case and provide the required disclosures. See

Committee Notes to Rule 26 (“As officers of the court, counsel are expected to disclose the identity

of those persons who may be used by them as witnesses[.]”). If Lontex believed 68 customers were

so vital to its case as “trial witnesses,” Lontex was obligated to identify them on its initial

disclosures during the discovery period.

        These are not “new” witnesses Lontex uncovered during some type of ongoing

investigation. Rather, Lontex knew exactly who these 68 customers were, yet Lontex never

included them in its initial disclosures, and only disclosed 5 to NIKE when it produced their

declarations and the remaining 63 a few hours before it filed its opposition to this Motion. (ECF

169-12.) “During discovery a party is required to disclose the names of witnesses that may be called

to testify at trial. Failure to do so will preclude the party use of those witnesses, unless such failure


                                                   7
is harmless.” Muldrow v. Brooks, 34 F. App’x 854, 855 (3d Cir. 2002). Lontex’s failure to disclose

these individuals has severely prejudiced NIKE, see infra.2

        Fed. R. Civ. P. 30: Rule 30(a)(2)(A)(i) limits each side to ten depositions unless leave is

obtained to exceed that number. The party seeking leave must make a “particularized showing” as

to why the excess depositions are “reasonable and necessary” to satisfy the standard under Rules

30(a)(2)(A) and 26(b)(2). Arconic Inc. v. Novelis Inc., 2018 WL 6732992, at *6 (W.D. Pa. Nov. 6,

2018). On March 13, the Court approved Lontex’s request for clean-up trial depositions to

authenticate photographs received from the 6 trainers on the March 11 initial disclosures. But

Lontex never sought leave to take trial depositions of 68 undisclosed non-parties. If this testimony

was so “crucial” to Lontex’s “important” case, which it gratuitously calls “the fight of its life,” then

why did Mr. Wagner never raise this issue during discovery? Lontex never explains its abrupt

departure from its prior entrenched position that customer contact was “prohibited” and should not

be used “to develop evidence relating to the likelihood of confusion.” (ECF 98 at 4-5.)

        Lontex cannot sanitize this violation by calling its pursuit of 63 “trial depositions” just a

“proposal” that should not count toward Rule 30’s limit. “The Federal Rules do not distinguish

between discovery and trial depositions.” Melore v. Great Lakes Dredge & Dock Co., 1996 WL

548142, at *3 (E.D. Pa. Sept. 20, 1996). “A district court’s identical treatment (for timing purposes)

of discovery and de bene esse depositions is consistent with the language of the [Rules], which draw

no distinction between the two. The federal rules simply limit the instances in which a deposition

can be used at trial.” Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1362 n.8 (11th Cir. 2002).




2
  It does not matter that Lontex produced documents which included these 68 customers’ names, or categorically
identified its “athletic trainer” customers in written discovery responses or deposition testimony because “mere
mention of a name in a deposition or interrogatory response is insufficient to satisfy Rule 26(a)(1)(A).” Lujan v.
Cabana Mgmt., Inc., 284 F.R.D. 50, 72 (E.D.N.Y. 2012); see also Muldrow, 34 F. App’x at 855 (party cannot satisfy
Rule 26(a)(1)(A) requirement by mentioning the excluded witness several times during its own deposition).


                                                        8
       Courts routinely deny requests to conduct trial depositions after the close of fact discovery

as untimely and improper—especially where, as here, the party seeking the trial deposition failed

to engage in basic pretrial diligence and preparation. For example, in In Integra Lifesciences I, Ltd.

v. Merck KGaA, defendant sought a trial deposition of an unavailable witness after the close of

discovery. 190 F.R.D. 556, 557 (S.D. Cal. 1999). The court denied the request, rejecting the urged

distinction between trial and discovery depositions, which finds no support in the Rules, and would

eliminate “any need to conduct discovery of ‘unavailable witnesses during the discovery period.”

Id. at 559. “[I]f a party wishes to introduce deposition testimony at trial, that testimony should be

procured during the time set by the court to conduct discovery absent exceptional circumstances.”

Id. Integra’s reasoning applies here: if Lontex wanted testimony from 68 customers, it should have

put them on its initial disclosures and procured their testimony during discovery. There are no

exceptional circumstances to excuse Lontex’s conduct.

       Fed. R. Civ. P. 45: Rule 45(c)(1) requires a party issuing a subpoena to “take reasonable

steps to avoid imposing undue burden or expense on a person subject to the subpoena.” Lontex

completely disregarded this Rule by issuing sham trial subpoenas to 63 non-parties. Lontex’s ham-

fisted tactics have created great distress among these non-parties and caused them substantial undue

burden. (Miller Reply Decl. ¶ 19.) Mr. Wagner’s letters and sham subpoenas were carefully tailored

to create the impression that these non-parties, who reside beyond the Court’s subpoena power,

were required to appear before this Court on November 2, 2020, during the COVID crisis, in the

middle of the upcoming NFL season. (Id.; see ECF 168.) If these non-parties were as truly ready

and willing to assist Lontex, as Mr. Wagner says, then one would think Lontex would have simply

asked them for help. Instead, Mr. Wagner wielded the Court’s subpoena power to create duress and

manipulate them into signing his made-up declaration.




                                                  9
       Lontex claims that its conduct did not coerce any trainers into signing because Mr. Wagner

did not receive a “stack of signed declarations.” (Lontex Br. at 14.) That’s not the point. Mr. Wagner

has not withdrawn his sham trial subpoenas—or communicated to the recipients that trial will not

be commencing on November 2, 2020 (not that it ever was anyway, as Mr. Wagner knew). Clearly,

Mr. Wagner would prefer to allow the stench of his manufactured duress to linger and wait to see

if any other trainers sign his false and misleading declaration just to get Lontex off their back.

       B.      Lontex’s Conduct Severely Prejudices NIKE

       Discovery periods and disclosure requirements exist for a reason: to allow “parties to secure

the just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

The Rules required Mr. Wagner to investigate the facts and disclose each individual likely to have

discoverable information that Lontex intends to use to support its claims. Rule 30’s presumptive

limitation was added “in part due to the expectation that Rule 26(a) disclosures will enable parties

to avoid wasted depositions by pinpointing the discovery that needs to be done.” 8A FED. PRAC. &

PROC. CIV. § 2053. Based on Lontex’s Rule 26(a) disclosures, NIKE painstakingly planned out how

to spend its resources in discovery. Lontex’s ever shifting-theories forced NIKE to make important

decisions about how to spend those resources on Lontex’s “whack-a-mole” discovery game.

Nevertheless, NIKE kept pace, properly issuing Rule 45 subpoenas for documents and testimony

to the non-parties Lontex added to its May 19, 2019 Amended Initial Disclosures and its December

19, 2019 Third Amended Initial Disclosures, and seeking to interview and obtain testimony from

the 6 trainers Lontex added to its March 11, 2020 Fourth Amended Initial Disclosures. And even

though Lontex withheld its customers’ identities by refusing to produce any invoices between 2008-

16, insisting that NIKE was prohibited from contacting any customers, NIKE complied with the

protocol that Lontex imposed for issuing subpoenas to a limited number of Lontex’s customers.

Once NIKE completed all of that discovery (which did not turn out the way Lontex hoped, despite


                                                  10
its attempts to restrict and control the process), Lontex shifted gears again, dragging in more of the

very customers it fought so hard to keep from NIKE during discovery.

       Lontex started with the 6 trainers it put on its March 11 Rule 26(a) disclosures, but did not

stop there. After interviewing only one trainer (Mr. Dugger) from the 6 on those initial disclosures,

Mr. Wagner tried a new tack: he reached out to 5 new individuals—this time former trainer

customers—and with Mr. Nathan’s help, encouraged them to sign a declaration that Mr. Wagner

simply made up. He then used the Court’s subpoena power to coerce 63 additional trainer customers

to sign this same stock declaration. All the while, NIKE did not even know this “after the fact

evidence gathering” was taking place. NIKE learned from concerned team counsels—not Lontex—

about the sham subpoenas and pressure tactics. Had NIKE not discovered this and brought this

Motion, it firmly believes that Lontex would never have shared the declarations or the identities of

these “surprise” witnesses, and would have instead simply slipped the declarations into a summary

judgment opposition in an effort to create a disputed issue of fact.

       As for Messrs. Peduzzi, Cunningham, Smith, Leo, and Kozak (the 5 former trainer

customers discussed above), Mr. Wagner admits that he never interviewed them, as the Court

admonished, to learn what knowledge they possess. (ECF 169-1 ¶ 8.) Instead, Mr. Wagner drafted

a declaration for each individual “based on our understanding,” and sent it to each individual but

only after “Mr. Nathan confirmed they had the relevant knowledge.” (Id.) Although Mr. Wagner

claims that “over half of these declarants did have revisions to the draft declarations and those

revisions were made,” a comparison of the declarations reveals that each one is, in fact,

substantively identical but for the customized biographical information. (Miller Decl., Ex. 11 ¶¶ 4-

10.) Even if Mr. Wagner is telling the truth that revisions were made, any revisions appear to be

non-substantive. One look at these declarations shows that these 5 former trainers are simply a




                                                 11
mouthpiece for Mr. Wagner’s made-up words.

        Putting aside Mr. Wagner’s highly-questionable ethics, he has made a mockery of the

discovery process under the Federal Rules. Mr. Wagner’s extreme tactics have multiplied the

proceedings, and robbed NIKE of the opportunity to seek proper discovery from these 68

individuals. Discovery is now effectively closed. NIKE already used its presumptive 10 depositions

on the party and non-party individuals that Lontex identified in its Rule 26(a)(1) disclosures during

discovery—and Lontex already indicated it would not stipulate to NIKE taking any depositions

beyond the 10 provided for in Rule 30.3 (Miller Decl., Ex. 16.)

        The prejudice to NIKE is severe and irreparable and cannot be cured by forcing NIKE to

take dozens of additional depositions of individuals whose memories have already been tainted by

Mr. Nathan and Mr. Wagner’s false and misleading declarations.

        C.       Lontex’s Conduct Warrants Sanctions and All of the Requested Relief

                 1.       All of the false and misleading declarations should be excluded

        Lontex claims that four factors must be considered for exclusion sanctions. See Nicholas v.

Pennsylvania State Univ., 227 F.3d 133, 148 (3d Cir. 2000). These factors strongly favor preclusion

of these untrustworthy, incompetent, and highly-prejudicial declarations.

        Prejudice against NIKE: Lontex has severely prejudiced NIKE with its latest evidence-

manufacturing charade. It used highly inappropriate (and unethical) tactics to go behind NIKE’s

back—and outside of the normal discovery process—to change the record developed through

discovery. The declarations that Mr. Wagner prepared, without interviewing a single one of the 68


3
  Even if there were time left in discovery, Lontex refuses to disclose its communications with these declarants and
Lontex never produced evidence corroborating what Mr. Nathan did or did not say to these individuals during some
vaguely-recalled conversation that happened many years ago. (Br. at 23-24.) Moreover, the declarants did not provide
documents to corroborate Mr. Wagner’s made-up facts. In fact, Mr. Smith told NIKE that he spoke with Mr. Nathan
for a few minutes, did not review any documents, and agreed to sign whatever Mr. Nathan’s lawyer sent. (Miller Reply
Decl. ¶ 14.) When questioned about how he verified that the declaration was correct without reviewing any documents,
his response was: “I don’t know. You’ll have to ask Mr. Nathan. He has all of the documents.” (Id.)


                                                        12
individuals, are neither trustworthy nor competent.

       Prejudice against NIKE is irreparable: The damage that Lontex caused cannot be cured

by deposing 68 individuals whose memories have already been tainted by Mr. Nathan’s influence

and Mr. Wagner’s false and misleading declarations. Discovery is effectively closed, and it would

be patently unfair to force NIKE to depose upwards of 70 potential trial witnesses.

       Lontex’s manufactured evidence has derailed the case: Mr. Wagner’s willful violations

of the Federal Rules, his abuse of this Court’s subpoena power, and his evidence-manufacturing

tactics have already multiplied the proceedings (e.g., this Motion), and derailed the orderly

resolution of this case. Discovery is effectively closed, and all that remains are a few outstanding

fact and expert depositions and some of Lontex’s “clean-up” discovery. Lontex never put these 68

non-parties on its initial disclosures and even if it does now, NIKE should not be expected to start

seeking to interview and depose them. The MLB and NFL trainers are now in the middle of their

COVID-challenged seasons and are highly-unlikely to be available for interviews and/or

depositions. Lontex waited years to file this action and it should have had this supposed “critical”

evidence ready to be disclosed and properly vetted at the outset of discovery. This late-stage

gamesmanship threatens to derail this case’s orderly progression to summary judgment.

       Lontex’s bad faith: Mr. Wagner indisputably acted in bad faith by knowingly violating the

Federal Rules and abusing this Court’s subpoena power. Mr. Wagner violated this Court’s March

13 Orders and sought to willfully deceive and severely prejudice NIKE in the process. His and Mr.

Nathan’s blatant mischaracterizations in Lontex’s opposition to this Motion and their supporting

declarations only further underscore the necessity of the sanctions sought here.

               2.      Lontex should disclose all subpoenas and communications

       Lontex refuses to disclose all subpoenas, documents, and communications with these 68

non-parties. To be sure, this disclosure remedy cannot cure the severe prejudice to NIKE, but such


                                                13
information is highly-relevant and directly responsive to NIKE’s Request for Production No. 73

(“All Communications between Lontex and third-parties concerning this Action, the NIKE

Products, or the COOL COMPRESSION Marks.”), and Lontex is already under a Court Order to

produce documents responsive to this Request.4 (See ECF 117-1 at 24; ECF 150 ¶ 1.)

                  3.       Lontex should swear that it has not conducted any further extra-
                           judicial discovery

         Lontex still has not stated that this is the complete universe of its extra-judicial “discovery”

or that it has ceased or will cease this egregious conduct.

                  4.       Lontex should pre-clear any additional trial subpoenas

         The court’s March 13 Order set out requirements that it expected counsel to follow. Lontex

did not follow them. If Lontex will be permitted to issue any trial subpoenas or take any trial

depositions, it should be done under tight supervision from the Court (or the Special Master).

                  5.       Lontex should pay NIKE’s fees and costs for the Motion

         Lontex’s conduct is very similar to Mid-Atl. Constructors Inc. v. Stone & Webster Const.,

Inc., 231 F.R.D. 465 (E.D. Pa. 2005). There, counsel sent a subpoena after discovery closed,

without prior notice to plaintiff and without leave. Id. at 466. Defendant characterized its subpoena

as merely “proposed” and noted that the recipient voluntarily agreed to produce documents. Id.

The court found counsel violated several Rules. Id. at 467. The court noted Rule 45 does not permit

a “proposed” subpoena, and Rule 16 requires compliance with scheduling orders. Id. The court

found counsel’s conduct was intentional and in bad faith, and awarded monetary sanctions, which

also served to deter future similar conduct. Id.

         Coleman-Hill v. Governor Mifflin Sch. Dist., 271 F.R.D. 549 (E.D. Pa. 2010) is also


4
  Lontex cannot hide behind a manufactured false equivalency or threat of mutual production. NIKE appropriately
sought to interview the 6 trainers identified in Lontex’s initial disclosures by contacting their team’s counsel. See,
infra. NIKE did not send letters, sham trial subpoenas, and declarations to 63 undisclosed non-parties or have “detailed
communications” with undisclosed non-parties that it seeks to use as trial witnesses.


                                                          14
instructive. There, counsel was dissatisfied with discovery she received from defendant. Id. at 550.

Instead of moving to compel, counsel resorted to “self-help” by serving a defective subpoena on

defendant’s employee for defendant’s documents. Id. at 551. The subpoena sought irrelevant

documents and did not specify a date and time for production, instead referencing a cover letter

requesting production at the recipient’s “earliest convenience.” Id. Counsel did not give prior

notice to defendant, robbing defendant of the opportunity to object before the employee produced

voluminous documents. Id. The court awarded fees and costs and “easily conclude[d] that

[plaintiff’s counsel] acted in bad faith.” Id. at 555. Counsel knew how to obtain proper discovery,

yet abused the court’s subpoena power to gain information and did so without noticing defendant.

Id. Similarly, Lontex’s counsel knew that discovery had effectively closed without Lontex raising

this issue. Instead, Mr. Wagner issued 63 sham trial subpoenas at the 12th hour to obtain

manufactured evidence to prop up Lontex’s failing case. NIKE is entitled to recover fees and costs

expended alerting the Court of Mr. Wagner’s abusive tactics and egregious, bad faith conduct.

       Lontex may be a “small family company” but it is represented by a large law firm that has

either taken this case on contingency or is being paid by a third-party litigation funder. Lontex has

spared no expense, it has filed countless discovery motions, litigated every issue, and driven up

NIKE’s costs in its quest to turn its previously-abandoned trademark registrations into a monetary

windfall. Regardless, the Court has the inherent authority under 28 U.S.C. § 1927 to require Mr.

Wagner, not Lontex, to personally satisfy the excess fees and costs that NIKE incurred because of

his unreasonable and vexatious multiplication of the proceedings.

III.   CONCLUSION

       NIKE respectfully requests that this Motion be granted in its entirety and that it be awarded

the relief sought herein. NIKE requests oral argument.




                                                 15
August 7, 2020        Respectfully submitted,

                      By:   /s/ Gina L. Durham

                      DLA PIPER LLP (US)

                      Gina L. Durham (pro hac vice)
                      555 Mission Street, Suite 2400
                      San Francisco, CA 94105

                      Frank W. Ryan (pro hac vice)
                      Andrew J. Peck (pro hac vice)
                      Marc E. Miller (pro hac vice)
                      1251 Avenue of the Americas, 27th Fl.
                      New York, NY 10020

                      Ben C. Fabens-Lassen
                      1650 Mark Street, Suite 5000
                      Philadelphia, PA 19103

                      Attorneys for Defendant NIKE, Inc.




                 16
